         Case 3:19-cv-00287-LPR Document 18 Filed 04/23/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

RODRIGUES JONES,                                                                    PLAINTIFF
#121074

v.                             Case No. 3:19-cv-00287-LPR-BD


SUSAN COX                                                                         DEFENDANT


                                            ORDER

       The Court has received a Recommended Disposition (“the Recommendation”) from United

States Magistrate Judge Beth Deere.     Judge Deere recommends dismissing this case without

prejudice for failure to prosecute.   Judge Deere also recommends denying Defendant Cox’s

pending motion to dismiss as moot. (Doc. 16). There have been no objections to Judge Deere’s

Recommendation.     After a careful review of the Recommendation, as well as of the record, the

Court concludes that the Recommendation should be, and hereby is, approved and adopted as this

Court’s findings.

       Accordingly, Plaintiff’s Complaint (Doc. 2) is DISMISSED without prejudice for failure

to prosecute.   Defendant Cox’s pending motion to dismiss (Doc. 9) is DENIED as moot.         The

Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that an in forma pauperis appeal taken from the

Order and Judgment dismissing this action is considered frivolous and not in good faith.

       IT IS SO ORDERED this 23rd day of April 2020.



                                                    ________________________________
                                                    LEE P. RUDOFSKY
                                                    UNITED STATES DISTRICT JUDGE
